Citation Nr: 0205105	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-10 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The appellant had active military service from November 1968 
to November 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  In an April 1999 decision, the 
Board dismissed the appellant's claim for service connection 
for skin cancer, claimed as due to exposure to Agent Orange, 
and also denied benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from VA treatment 
in November 1994.

The appellant appealed the Board's April 1999 decision to the 
U.S. Court of Appeals for Veterans Claims (CAVC).  In that 
litigation, a Joint Motion for Remand was filed by the VA 
General Counsel and the appellant's attorney, averring that 
remand was required due to the recent enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000).  In an Order of 
December 2000, the CAVC vacated the Board's decision and 
remanded the matter, pursuant to the parties' motion.  As set 
forth in detail below, the VCAA substantially amended 
existing law regarding the requirement of a well-grounded 
claim, and the notice and assistance to be afforded claimants 
for veteran's benefits.  A copy of the CAVC's Order in this 
matter has been placed in the claims file.


FINDINGS OF FACT

A preponderance of the competent and probative medical 
evidence of record is against a finding that VA medical care 
furnished to the appellant in November 1994 caused an 
additional low back disability or aggravated a pre-existing 
back disability.

CONCLUSION OF LAW

Entitlement to benefits under 38 U.S.C.A. § 1151 for 
disability resulting from treatment at a Department of 
Veterans Affairs medical facility in November 1994, including 
low back disability, is not warranted.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106, 
5107 (West Supp. 2001)); 38 C.F.R. §§ 3.102, 3.358 (2001); 66 
Fed. Reg. 45,630-632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he developed a low back disability 
as a result of a spinal anesthesia he was administered at a 
VA Medical Center in November 1994.  He asserts that it was 
necessary for the physician who administered this anesthesia 
to make numerous attempts at it, before he eventually 
succeeded.

A review of the medical records dated prior to the November 
1994 procedure fails to show evidence of any back complaints.  
A VA vocational rehabilitation specialist wrote, in September 
1996, that he could not recall that the appellant ever voiced 
any back complaints during rehabilitation training, which 
took place between 1987 and 1990.  Similarly, in April 1996, 
the appellant's treating VA psychiatrist wrote that she did 
not recall that the appellant had experienced any problem 
with pain prior to his November 1994 cystoscopy procedure.

Although there was no medical evidence of back complaints 
prior to November 1994, there was some evidence of low back 
disability prior to the November 1994 administration of 
spinal anesthesia.  In this regard, the record shows that, in 
an October 1994 VA radiology report, degenerative changes of 
the lower lumbar spine were noted. 

According to VA medical records, in November 1994, the 
appellant underwent a cystoscopy and bladder biopsy, with 
excision of a transitional cell carcinoma of the left lateral 
wall and prostatic massage.  The operative report indicates 
that a spinal anesthetic was placed and that, after the 
procedure, the appellant was in stable condition.  

The evidence dated after November 1994 reflects that, almost 
immediately after that time, the appellant complained of on-
going back pain that he attributed to the spinal anesthesia 
at issue.  In connection with these back complaints, the 
appellant underwent a VA outpatient neurologic examination 
and a computed tomography (CT) scan in February 1995.  The CT 
scan revealed a left L4-5 asymmetric disc bulge, and a mild 
symmetric L3-4 disc bulge, which the examiner interpreted as 
revealing no significant herniated nucleus pulposus or root 
compromise.  The VA physician also found that there was no 
radicular syndrome or paraspinal spasm, and concluded that 
there was no neurological explanation for the veteran's 
current complaints.

In May 1995, the veteran underwent a VA orthopedic 
examination.  According to the examination report, he 
complained of low back symptoms that included radiating pain, 
tenderness, and a giving out of the legs.  The VA examiner 
diagnosed the appellant with "chronic back strain in a 
patient with severe PTSD."  (Post-traumatic stress disorder 
(PTSD) is a condition for which the appellant was service-
connected in 1987, and for which he has been assigned a 100 
percent disability rating since 1991.)  The VA examiner also 
commented that: "[the appellant's] present back complaints 
date to the incident in which there apparenatly (sic) was 
some difficulty in injecting the spinal anesthetic and, 
therefore, the present complaints would appear to be a 
sequelae (sic) of that difficulty in introducing the spinal 
anesthetic."

In September 1995, this VA physician prepared an addendum to 
his report, stating that: "[t]he possibility that the 
patient developed a focal arachnoiditis as a result of the 
difficult spinal puncture appears to be a reasonable 
conclusion."

In October 1995, another VA orthopedic examination of the 
veteran was performed.  The report from this examination 
includes his reported history of the onset of back pain 
following a spinal anesthesia.  The diagnostic impression was 
that the appellant had: "atypical chronic pain syndrome with 
a normal neurologic examination except for inconsistent 
sensory findings.  Specifically, there is no evidence on 
clinical examination of root, spinal cord, or cauda equina 
compressive injury.  The history is not consistent with an 
epidural hematoma or arachnoiditis after the spinal 
procedure."

In December 1995, a magnetic resonance image (MRI) was 
accomplished by VA.  According to the radiology report, this 
procedure revealed bulging and ridging at levels L2-3, L3-4, 
and L4-5, but with no resultant compromise of the spinal 
canal, lateral recesses, or neural foramina.  At L5-S1, there 
was central herniated nucleus pulposus, although this was not 
considered to have any significant impact on the spinal 
canal, lateral recesses, or neural foramina.

In March 1996, one of the VA physicians treating the 
veteran's back complaints wrote a statement.  In that 
statement, the physician reported that the neurological 
examination was normal, and that an EMG (electromyography) 
was normal.  (The actual report of the EMG, however, does not 
appear to have been associated with the claims file.)  This 
physician also wrote that the lumbar spine MRI did not 
demonstrate any abnormality that would account for the 
appellant's complaints, although his pain "developed or 
appeared to develop after his November 1994 spinal 
anesthesia."

As previously mentioned, the veteran's VA treating 
psychiatrist also provided a written statement regarding the 
appellant's complaints.  In that April 1996 document, the 
psychiatric specialist recalled that the appellant did not 
have a problem with pain prior to the November 1994 
cystoscopy procedure.  After that event, she confirmed that 
the appellant complained of back pain, loss of ability to 
keep his balance at times, and difficulty coordinating his 
legs to drive.

In May 1996, the VA physician who had administered the 
anesthesia to the appellant in November 1994 prepared a 
report on the matter in question.  In that document, this 
physician wrote that when he first inserted a 22-gauge Quinke 
spinal needle at the L3-4 interspace, blood was encountered.  
He indicated that he then repositioned the needle in the same 
interspace, and that this unintentionally elicited a 
transient paresthesia.  The veteran, however, recovered from 
that symptom, and the procedure went forward without any 
further incident.

Further, this VA physician explained that the elicitation of 
a paresthesia is an occasional, unavoidable event.  He noted 
that the spinal needle was inserted at only one interspace, 
not the three additional interspaces at which the veteran has 
disk bulging.  The doctor also observed that the medical 
literature showed that low back pain was epidemic in this 
country and affects 80 percent of the population at some 
point in their lifetime.  Moreover, while he did not doubt 
that the veteran was experiencing back pain, the doctor found 
the association of the symptoms with spinal anesthesia to be 
"very weak," further opining, "Indeed, the only connection 
is that the anesthetic preceded the symptom.  Yet, low back 
pain is very common in the general population, as noted 
above, and most of those developing the symptom have not had 
spinal anesthesia.  Moreover, the insertion of a spinal 
needle does not cause disk bulging, plus the latter is not 
necessarily associated with symptoms, as also noted above."

In September 1996, VA asked another physician, J. L. B., 
M.D., a neurologist affiliated with the Dartmouth Medical 
School, to review the veteran's claims folder and render an 
opinion as to whether the appellant suffered disability as 
the result of VA treatment during his cystoscopy procedure in 
November 1994.  The referral from the VARO Adjudication 
Officer, through the VA Medical Center Chief of Staff, asked 
whether "it is as likely as not" that there was additional 
disability incurred at that time.  The physician provided a 
detailed, three-page letter in reply, in which he discussed 
the veteran's medical history, his medical examinations, the 
hospitalization in November 1994, and the previous medical 
opinions of record.  In the report, Dr. B. noted the 
veteran's complaints of radiated back pain, difficulty 
standing, and difficulty walking, all of which were asserted 
to have dated from the November 1994 spinal anesthesia.  In 
his analysis of the medical issues, Dr. B. wrote-

Regarding diagnosis, three separate lines 
of evidence support the conclusion that 
there is no serious pathology in the 
nervous system.  (1) Two independent 
neurological examinations conducted by 
board certified neurologists have 
disclosed a normal neurological 
examination.  [This apparently refers to 
the examinations conducted in February 
1995 and October 1995, mentioned above.]  
(2) MRI of the . . . lumbosacral spine 
have shown no evidence of arachnoiditis or 
nerve root compression that could cause 
the pain.  (3) An EMG of the muscles of 
the lower extremities revealed no evidence 
of denervation or secondary effects of 
nerve root compression.  Thus, from a 
diagnostic stand point, to describe his 
condition as back strain or back pain with 
leg pain of unknown cause seems most 
reasonable.

Dr. B. also commented on the question raised by the May 1995 
VA examiner, with addendum in September 1995, that the 
appellant may have focal arachnoiditis as a result of the 
spinal anesthesia.  Dr. B. observed that, since an MRI was 
quite sensitive for arachnoiditis, and there was no 
description of any nerve root adhesions or other scar tissue 
evidence of arachnoiditis, the possibility of an 
arachnoiditis as source of the veteran's complaints, "seems 
to have been excluded."

Moreover, Dr. B. found that, while the temporal relationship 
between the November 1994 procedure and the present back and 
leg symptoms was clear, a causal relationship was "not 
demonstrated."  As to the cause of the veteran's complaints, 
Dr. B. acknowledged that such questions are "always 
difficult," although they can be made easier if some 
pathology can be demonstrated by objective determinations 
such as MRI, EMG, or neurological examination.  In this case, 
the medical specialist noted that three objective parameters 
disclosed no objective abnormalities, so that a specific 
pathological diagnosis could not be made to account for the 
appellant's complaints.  Dr. B. concluded, "Because of the 
absence of objective abnormalities that could be accounted 
for by spinal anesthesia I do not feel that it is more 
probable than not that the spinal anesthesia was causally 
related to [the veteran's] present symptoms."

As noted in the Introduction, above, the CAVC vacated the 
April 1999 decision of the Board and remanded this matter in 
December 2000.  The Court's Order clearly states that the 
sole ground for the remand was the enactment of the VCAA 
after the Board's decision had been issued.  The Board 
subsequently contacted the veteran's attorney and inquired as 
to whether there would be any further argument or evidence 
submitted in support of the appeal.  The attorney replied 
that the veteran was scheduled to be examined by a physician, 
and would submit a medical report in due course.  However, by 
letter of March 2002, the veteran's attorney advised the 
Board that he would not be submitting additional evidence or 
argument, and requested that the Board proceed to adjudicate 
the claim.


II.  Legal Analysis

A.  Preliminary Matters

Before addressing the issue on appeal, the Board notes that, 
as mentioned in the Introduction, above, the President signed 
into law the Veterans Claims Assistance Act of 2000 in 
November 2000.  The relevant provisions of that legislation 
have been codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001).  The VCAA substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  The new 
statute revised the former section 5107(a) of title 38, 
United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.

Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination and/or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim.

Clearly, substantial compliance with the VCAA has been 
achieved in the present case.  There can be no question as to 
the veteran's awareness of the provisions of the legislation, 
since his counsel joined in the Joint Motion for Remand which 
was filed with the CAVC after the bill became law.  Moreover, 
the Board afforded the veteran ample time in which to proffer 
evidence and/or argument after the case was returned from the 
Court.  As discussed in the Factual Background, above, the 
veteran's attorney contemplated the submission of an 
additional medical report, but later advised that there would 
be no further submission, and asked the Board to decide the 
case without any additional evidence or argument.

Even before the VCAA was enacted, the veteran was advised, by 
virtue of a detailed April 1996 statement of the case (SOC) 
and May 1997 supplemental statement of the case (SSOC), 
issued during the pendency of this appeal, of the pertinent 
substantive law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this matter.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and the SOC and SSOC clarified what 
evidence would be required to establish disability benefits 
under 38 U.S.C.A. § 1151 for a low back disability as due to 
VA medical treatment.  The veteran responded to the RO 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claim.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the new VCAA.  The Board, therefore, finds 
that no useful purpose would be served in remanding this 
matter to the RO for yet more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no additional benefit flowing to the appellant.  The 
CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001). (en banc).  
See also Wensch v. Principi, 15 Vet. App. 362, 368 (2001), 
noting, "When there is extensive factual development in a 
case, reflected both in the record on appeal (ROA) and the 
BVA's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply."

The Board notes that we now have the capability to undertake 
further development without remanding to the RO, pursuant to 
authority granted by 67 Fed. Reg. 3,009, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9).  These regulatory 
amendments provide for notification and response as to any 
new evidence secured by the Board.  67 Fed. Reg. 3,099, 3,105 
(to be codified at 38 C.F.R. § 20.903.)  However, in this 
case, and consistent with the communication from the 
veteran's attorney, the Board is of the opinion that the 
evidence of record is adequate for a thorough and considered 
decision on the issue before us.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Entitlement to Benefits under 38 U.S.C.A. § 1151

The statutory criteria applicable to this case appear at 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001), which provides 
that, if a veteran suffers an injury or an aggravation of an 
injury as a result of VA hospitalization or medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See 38 C.F.R. 
§ 3.358(a), 38 C.F.R. § 3.800(a) (2001).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid any misunderstanding as to the governing law, 
the Board notes that earlier interpretations of the statute, 
embodied in regulations, required evidence of negligence or 
other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseen event, to establish 
entitlement to benefits under 38 U.S.C.A. § 1151.  See 
38 C.F.R. § 3.358(c)(3) (1994).  Those provisions were 
invalidated by the United States Court of Appeals for 
Veterans Claims in the case of Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  That decision was affirmed by both the 
United States Court of Appeals for the Federal Circuit, in 
Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), and the 
United States Supreme Court, in Brown v. Gardner, 513 U.S. 
115 (1994).

In March 1995, the Secretary of Veterans Affairs published an 
interim rule amending 38 C.F.R. § 3.358 to conform with the 
Supreme Court decision.  The amendment was made effective 
November 25, 1991, the date the initial Gardner decision was 
issued by the Court of Appeals for Veterans Claims.  60 Fed. 
Reg. 14,222 (Mar. 16, 1995).  The interim rule was later 
adopted as a final rule, 61 Fed. Reg. 25,787 (May 23, 1996), 
and codified at 38 C.F.R. § 3.358(c).  

Subsequently, Congress took action to overrule the Supreme 
Court decision, by amending 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
compensation in the absence of negligence or other fault on 
the part of VA, or an event not reasonably foreseeable.  Pub. 
L. No. 104-204, § 422(a), 110 Stat. 2874, 2926-27 (1996), 
codified at 38 U.S.C.A. § 1151 (West Supp. 2001); see also 
VAOPGCPREC 40-97 (Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204.  63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, 
those amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  At present, 
therefore, claims for benefits under section 1151 that were 
filed before October 1, 1997, must be adjudicated under the 
earlier version of the statute, and by the regulations 
currently published in the Code of Federal Regulations.  

The appellant filed his current claim seeking compensation 
benefits under 38 U.S.C.A. § 1151, for his low back disorder 
in February 1995, long before October 1, 1997.  Therefore, 
under the statute and the opinion of the General Counsel 
cited above, this claim must be adjudicated in accord with 
the earlier version of 38 U.S.C.A. § 1151 and the May 23, 
1996, final regulation.  Thus, neither evidence of an 
unforeseen event nor evidence of VA negligence would be 
required in order for this claim to be granted.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death is service connected.  The Court of 
Appeals for Veterans Claims has consistently held that "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The requisite link between a current disability and injury or 
disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does so, 
by evidence that symptomatology attributable to an injury or 
disease which was "noted" during VA treatment has continued 
from then to the present.  See e.g., Jones v. West, 12 Vet. 
App. 460, 463-4 (1999); see also Savage v. Gober, 10 Vet. 
App. 488, 498 (1997); 38 C.F.R. § 3.303(b)(2001).

Thus, even after repeal of the well-groundedness requirement 
by the VCAA, a claim for benefits under 38 U.S.C.A. § 1151 
must be supported by medical evidence of additional 
disability that resulted from VA hospitalization or medical 
or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 
77-78 (1999).  Moreover, and also consistent with the 
service-connection analogy, since a section 1151 claim is a 
claim for disability compensation, a veteran is not only 
required to establish some type of injury/disability due to 
VA medical care, but "must still submit sufficient evidence 
of a causal nexus between that . . . event and his or her 
current disability . . . to be ultimately successful on the 
merits of the claim."  Wade v. West, 11 Vet. App. 302, 305 
(1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive, and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  In meeting our 
responsibility to weigh the credibility and probative value 
of the evidence, we may accept one medical opinion and reject 
others.  Schoolman v. West, 12 Vet.App. 307, 310-11 (1999); 
Evans v. West, 12 Vet.App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet.App. 429, 433 (1995).

It is also the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  See Winsett v. West, 11 
Vet.App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion," Bloom v. West, 12 Vet. App. 185, 187 
(1999), and a medical opinion is inadequate when it is 
unsupported by clinical evidence, Black v. Brown, 5 Vet. App. 
177, 180 (1995). 

In addition, the appellant does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own testimony and that of 
his family and/or associates because, as lay persons, neither 
he nor they are competent to offer medical opinions.  The 
CAVC has made this clear in numerous cases.  See, e.g 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
In other words, without our doubting for a moment the 
sincerity of the veteran's accounts of his medical problems, 
we must be mindful that only medical professionals may make 
valid medical assessments of his condition, his current 
disability, and the etiology thereof.

The appellant asserts that he suffered low back disability as 
a result of the administration of spinal anesthesia by VA in 
November 1994, at which time cancerous tissue was removed 
from his bladder.  As noted above, the medical evidence 
documents that there were no back complaints prior to 
November 1994; however, that is not to say that there is no 
evidence of any low back disability prior to November 1994.  
In this regard, the record shows that, in an October 1994 VA 
radiology report, degenerative changes of the lower lumbar 
spine were noted.  Accordingly, the record does establish the 
presence of some low back disability prior to the 
administration of the spinal anesthesia in November 1994.  
The question on appeal, therefore, is whether the spinal 
anesthesia administered during VA treatment in November 1994 
aggravated this pre-existing disability, or caused some 
additional disability.

On review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support his claim for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 that a back 
disability resulted from spinal anesthesia administered in 
November 1994 at a VA medical facility.  Certainly, it must 
be acknowledged that the appellant's subjective complaints of 
back pain began following the spinal anesthesia administered 
by a VA physician in November 1994.  Nevertheless, the fact 
that one event followed another does not mean that the first 
caused the second.  More important, however, in order to 
establish entitlement to benefits under 38 U.S.C.A. § 1151, 
the evidence must show "additional disability" as a result 
of the treatment in question.  This, at bottom, is a medical 
determination, and the competent medical evidence of record 
fails to show any causal relationship between current low 
back disability and the treatment in question.

As previously mentioned, those medical professionals who have 
treated the veteran acknowledge the onset of his subjective 
complaints after his November 1994 spinal anesthesia.  One VA 
examiner, in September 1995, even suggested a specific 
explanation to account for those complaints, i.e., a focal 
arachnoiditis.  This physician, however, did not actually 
diagnose that condition.  Rather, he just offered it as a 
theoretical possibility and, since a subsequent MRI performed 
in December 1995 demonstrated that the condition was not 
actually present, it confirms that arachnoiditis was simply 
considered as a possibility, and that this physician's 
original theory is of no probative value.  Moreover, in 
September 1996, Dr. B., the neurologist who reviewed the 
appellant's extensive medical records, concluded that a 
causal relationship between the administration of the spinal 
anesthesia and current back disability was not established, 
because of the absence of objective abnormalities that could 
be accounted for by the spinal anesthesia procedure. 

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by Dr. B.  That expert not only reviewed and 
explained the previous medical evidence of record, but also 
presented a thorough and well-documented analysis in support 
of his conclusion.  In so doing, we do recognize that Dr. B, 
in his concluding sentence, did not precisely respond to the 
RO's query as to whether "it is as likely as not" that 
there was additional disability incurred in the November 1994 
hospitalization.  Instead, the medical expert opined that it 
is not "more probable than not that the spinal anesthesia 
was causally related to [the veteran's] present symptoms."

It could be posited that the physician left open an 
interpretation that he did not exclude an equal balance of 
probability as to causation of additional disability 
secondary to the administration of anesthesia.  However, upon 
careful review of the entire context in which that statement 
was made, the Board believes it is clear that the expert 
ruled out any reasonable probability that additional 
disability resulted from the November 1994 hospitalization.  
Among the phrases and statements which buttress this 
conclusion are "there is no serious pathology in the nervous 
system," "normal neurological examination," "to describe 
his condition as back strain or back pain with leg pain of 
unknown cause seems most reasonable," and, even in his 
conclusion sentence, "absence of objective abnormalities 
that could be accounted for by spinal anesthesia."  
Therefore, the Board finds that the physician's inartful 
expression does not denote an equipoise in the medical 
evidence, and that the overall import of his opinion is 
unequivocally against the theory of the claim.

As to the other physicians who reported the veteran's onset 
of back complaints after November 1994, that fact alone is of 
no meaningful consequence in the context of this claim.  Such 
statements merely relate a fact, the timing of the veteran's 
complaints.  They do not identify any specific disability 
related to the November 1994 anesthesia.  Furthermore, as to 
those low back disabilities actually diagnosed, the record 
contains no indication that any medical professional is of 
the opinion that the appellant had incurred any of these as a 
consequence of the spinal anesthesia received in November 
1994, or that any which existed prior to November 1994 were 
made worse by VA treatment.  The only items of evidence 
supporting the presence of a causal relationship between the 
administration of the anesthesia and any specific low back 
disability are the appellant's statements to that effect, on 
his own and through counsel.  He, however, has not shown that 
he possesses the technical competence to establish such an 
etiological relationship.

As discussed above, a claim based upon an assertion as to 
cause-and-effect relating to a particular disability requires 
competent medical evidence in order to be a meritorious 
claim.  The Court has reiterated this requirement many times, 
as in the cases cited above.  All that the veteran has 
presented in this case are his assertions regarding the cause 
of his low back problems.  Such evidence, however, is not 
sufficient to establish entitlement to the claimed benefit.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen, supra.  See 
also Espiritu v. Derwinski, 2 Vet. App. at 492; Moray v. 
Brown, 5 Vet. App. 211 (1993); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Conversely, the Board is well aware that we are not permitted 
to reach medical determinations without considering 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions. See Rucker v. Brown, 10 Vet. App. 67, 74 (1997), 
citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), and 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The medical 
events in this case have been extensively documented, as set 
forth above.  Clearly, the record is devoid of probative 
medical evidence sufficient to support the veteran's 
contention that he incurred additional disability as a result 
of the November 1994 spinal anesthesia.  Accordingly, it is 
the Board's conclusion that the competent and probative 
evidence of record is against the appellant's claim for 
section 1151 benefits for a low back disability as a result 
of VA medical care in November 1994. 

In summary, compensation is not warranted for a low back 
disability claimed by the appellant as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit-
of-the-doubt doctrine.  We are sympathetic with the 
appellant's back problems, and understand his concerns, but 
the competent medical evidence of record does not place his 
claim in relative equipoise.  As the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the instant appeal.  38 U.S.C.A. § 5107(b) 
(old and new versions); Gilbert v. Derwinski, 1 Vet. App. at 
55-57.


ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for a low 
back disability, claimed to have resulted from spinal 
anesthesia administered during a November 1994 
hospitalization at a VA medical center, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

